UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 2)* Investment Technology Group, Inc. (Name of Issuer) Common Stock, $0.01 par value (Title of Class Securities) 46145F105 (CUSIP Number) D. E. Shaw Laminar Portfolios, L.L.C. Attn:Compliance Department 120 West Forty-Fifth Street Floor 39, Tower 45 New York, NY 10036 212-478-0000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communication) September 21, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of ss.ss.240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See ss.240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended (the "Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No. 46145F105 1 Name of Reporting Person. I.R.S. IDENTIFICATION D. E. Shaw Laminar Portfolios, L.L.C. FEIN 01-0577802 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3 SEC Use Only 4 Source of Funds (See Instructions) WC 5 Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6 Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power -0- 8 Shared Voting Power 4,396,235 9 Sole Dispositive Power -0- 10 Shared Dispositive Power 4,396,235 11 Aggregate Amount Beneficially Owned by Each Reporting Person 4,396,235 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o 13 Percent of Class Represented by Amount in Row (11) 9.9% 14 Type of Reporting Person (See Instructions) OO SCHEDULE 13D CUSIP No. 46145F105 1 Name of Reporting Person. I.R.S. IDENTIFICATION D. E. Shaw Synoptic Portfolios 2, L.L.C. FEIN 20-4229475 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3 SEC Use Only 4 Source of Funds (See Instructions) WC 5 Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6 Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power -0- 8 Shared Voting Power 157 9 Sole Dispositive Power -0- 10 Shared Dispositive Power 157 11 Aggregate Amount Beneficially Owned by Each Reporting Person 157 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o 13 Percent of Class Represented by Amount in Row (11) 0.0% 14 Type of Reporting Person (See Instructions) OO SCHEDULE 13D CUSIP No. 46145F105 1 Name of Reporting Person. I.R.S. IDENTIFICATION D. E. Shaw & Co., L.L.C. FEIN 13-3799946 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3 SEC Use Only 4 Source of Funds (See Instructions) AF 5 Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6 Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power -0- 8 Shared Voting Power 4,396,392 9 Sole Dispositive Power -0- 10 Shared Dispositive Power 4,396,392 11 Aggregate Amount Beneficially Owned by Each Reporting Person 4,396,392 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o 13 Percent of Class Represented by Amount in Row (11) 9.9% 14 Type of Reporting Person (See Instructions) OO SCHEDULE 13D CUSIP No. 46145F105 1 Name of Reporting Person. I.R.S. IDENTIFICATION D. E. Shaw & Co., L.P. FEIN 13-3695715 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3 SEC Use Only 4 Source of Funds (See Instructions) AF 5 Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6 Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power -0- 8 Shared Voting Power 4,396,392 9 Sole Dispositive Power -0- 10 Shared Dispositive Power 4,396,392 11 Aggregate Amount Beneficially Owned by Each Reporting Person 4,396,392 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o 13 Percent of Class Represented by Amount in Row (11) 9.9% 14 Type of Reporting Person (See Instructions) IA, PN SCHEDULE 13D CUSIP No. 46145F105 1 Name of Reporting Person. I.R.S. IDENTIFICATION David E. Shaw 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3 SEC Use Only 4 Source of Funds (See Instructions) AF 5 Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6 Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power -0- 8 Shared Voting Power 4,396,392 9 Sole Dispositive Power -0- 10 Shared Dispositive Power 4,396,392 11 Aggregate Amount Beneficially Owned by Each Reporting Person 4,396,392 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o 13 Percent of Class Represented by Amount in Row (11) 9.9% 14 Type of Reporting Person (See Instructions) IN AMENDMENT NO. 2 TO SCHEDULE 13D This Amendment No. 2 to Schedule 13D amends and supplements the Schedule 13D filed with the Securities and Exchange Commission on June 12, 2007, as amended by Amendment No. 1 to Schedule 13D (“Amendment No. 1”), dated as of September 12, 2007 (as amended, the “Schedule 13D”).Capitalized terms used herein which are not defined herein have the meanings given to such terms in the Schedule 13D.Except as otherwise provided herein, all Items of the Schedule 13D remain unchanged. Item 3. Source and Amount of Funds or Other Consideration Item 3 of the Schedule 13D is hereby supplemented as follows: In acquiring 965,817 additional Common Shares since September 11, 2007, owned by Laminar, Laminar expended approximately $39,114,676 (excluding commissions) of its working capital. Item5. Interest in Securities of the Issuer. Paragraphs (a) and (b) of Item 5 of the Schedule 13D are hereby replaced as follows: (a), (b) Based upon the Issuer’s Form 10-Q, filed with the Securities and Exchange Commission on August 9, 2007, there were 44,408,018Common Shares issued and outstanding as of August 1, 2007.On September 12, 2007, Laminar reported in Amendment No. 1 beneficial ownership of 3,430,418 Common Shares, which represented approximately 7.7% of the outstanding Common Shares.The 4,396,235 Common Shares beneficially owned by Laminar at the time of this filing’s submission (the “Laminar Shares”) represent approximately 9.9% of the Common Shares issued and outstanding.The 157 Common Shares beneficially owned by Synoptic (the “Synoptic Shares”) represent approximately 0.000004% of the Common Shares issued and outstanding.Laminar has the power to vote or to direct the vote of (and the power to dispose or direct the disposition of) the Laminar Shares.Synoptic has the power to vote or to direct the vote of (and the power to dispose or direct the disposition of) the Synoptic Shares. DESCO LP, as Laminar and Synoptic’s investment adviser, and DESCO LLC, as Laminar and Synoptic’s managing member, may be deemed to have the shared power to vote or direct the vote of (and the shared power to dispose or direct the disposition of) the Laminar Shares and the Synoptic Shares. As managing member of DESCO LLC, DESCO II, Inc. may be deemed to have the shared power to vote or to direct the vote of (and the shared power to dispose or direct the disposition of) the Laminar Shares and the Synoptic Shares. As general partner of DESCO LP, DESCO, Inc. may be deemed to have the shared power to vote or to direct the vote of (and the shared power to dispose or direct the disposition of) the Laminar Shares and the Synoptic Shares. None of DESCO LP, DESCO LLC, DESCO, Inc., or DESCO II, Inc., owns any Common Shares directly, and each such entity disclaims beneficial ownership of the Laminar Shares and the Synoptic Shares. David E. Shaw does not own any Common Shares directly. By virtue of David E. Shaw’s position as president and sole shareholder of DESCO, Inc., which is the general partner of DESCO LP, and by virtue of David E. Shaw’s position as president and sole shareholder of DESCO II, Inc., which is the managing member of DESCO LLC, David E. Shaw may be deemed to have the shared power to vote or direct the vote of (and the shared power to dispose or direct the disposition of) the Laminar Shares and the Synoptic Shares and, therefore, David E. Shaw may be deemed to be the indirect beneficial owner of the Laminar Shares and the Synoptic Shares. David E. Shaw disclaims beneficial ownership of the Laminar Shares and the Synoptic Shares. As of the date hereof, neither any Reporting Person nor, to the best knowledge of any Reporting Person, any of the persons set forth in Item 2 owns any Common Shares other than the Laminar Shares and the Synoptic Shares. Paragraph (c) of Item 5 of the Schedule 13D is hereby supplemented as follows: The trading dates, number of Common Shares purchased or sold and the price per share for all transactions by the Reporting Persons in the Common Shares since the filing of Amendment No. 1, which were all brokered transactions, are set forth below: Name Date Number of Shares Purchased / (Sold) Price Laminar 9/12/2007 100 $40.66 Laminar 9/12/2007 700 $40.71 Laminar 9/12/2007 300 $40.72 Laminar 9/12/2007 600 $40.75 Laminar 9/12/2007 600 $40.76 Laminar 9/12/2007 1,300 $40.77 Laminar 9/12/2007 200 $40.78 Laminar 9/12/2007 600 $40.79 Laminar 9/12/2007 600 $40.88 Laminar 9/12/2007 1,800 $40.89 Laminar 9/12/2007 17,073 $40.90 Laminar 9/12/2007 400 $40.91 Laminar 9/12/2007 1,600 $40.92 Laminar 9/12/2007 400 $40.93 Laminar 9/12/2007 2,000 $40.94 Laminar 9/12/2007 10,200 $40.95 Laminar 9/12/2007 1,600 $40.98 Laminar 9/12/2007 10,327 $40.99 Laminar 9/17/2007 807 $40.96 Laminar 9/17/2007 2,038 $40.97 Laminar 9/17/2007 2,623 $40.98 Laminar 9/17/2007 294,532 $40.99 Laminar 9/18/2007 800 $40.37 Laminar 9/18/2007 1,400 $40.38 Laminar 9/18/2007 2,200 $40.40 Laminar 9/18/2007 3,725 $40.42 Laminar 9/18/2007 23,135 $40.44 Laminar 9/18/2007 100 $40.45 Laminar 9/18/2007 5,000 $40.46 Laminar 9/18/2007 3,600 $40.47 Laminar 9/18/2007 400 $40.48 Laminar 9/18/2007 15,595 $40.50 Laminar 9/18/2007 920 $40.52 Laminar 9/18/2007 9,180 $40.53 Laminar 9/18/2007 900 $40.54 Laminar 9/18/2007 15,000 $40.55 Laminar 9/21/2007 609 $40.27 Laminar 9/21/2007 3,600 $40.28 Laminar 9/21/2007 200 $40.29 Laminar 9/21/2007 900 $40.30 Laminar 9/21/2007 3,627 $40.31 Laminar 9/21/2007 1,000 $40.32 Laminar 9/21/2007 3,904 $40.33 Laminar 9/21/2007 300 $40.34 Laminar 9/21/2007 2,375 $40.35 Laminar 9/21/2007 194 $40.37 Laminar 9/21/2007 100 $40.38 Laminar 9/21/2007 2,200 $40.39 Laminar 9/21/2007 4,100 $40.40 Laminar 9/21/2007 1,600 $40.42 Laminar 9/21/2007 1,091 $40.43 Laminar 9/21/2007 400 $40.44 Laminar 9/21/2007 5,000 $40.45 Laminar 9/21/2007 500 $40.47 Laminar 9/21/2007 100 $40.48 Laminar 9/21/2007 5,763 $40.50 Laminar 9/21/2007 5,037 $40.51 Laminar 9/21/2007 4,600 $40.52 Laminar 9/21/2007 2,000 $40.53 Laminar 9/21/2007 2,500 $40.54 Laminar 9/21/2007 1,400 $40.55 Laminar 9/21/2007 3,600 $40.56 Laminar 9/21/2007 3,700 $40.57 Laminar 9/21/2007 200 $40.58 Laminar 9/21/2007 200 $40.59 Laminar 9/21/2007 200 $40.60 Laminar 9/24/2007 100 $39.82 Laminar 9/24/2007 145 $39.83 Laminar 9/24/2007 100 $39.85 Laminar 9/24/2007 8,198 $39.86 Laminar 9/24/2007 3,004 $39.88 Laminar 9/24/2007 295 $39.89 Laminar 9/24/2007 29,071 $39.90 Laminar 9/24/2007 3,152 $39.92 Laminar 9/24/2007 700 $39.93 Laminar 9/24/2007 4,255 $39.94 Laminar 9/24/2007 97,081 $39.95 Laminar 9/24/2007 1,451 $39.96 Laminar 9/24/2007 400 $39.97 Laminar 9/24/2007 700 $39.98 Laminar 9/24/2007 1,129 $39.99 Laminar 9/24/2007 186,400 $40.00 Laminar 9/24/2007 4,219 $40.02 Laminar 9/24/2007 1,700 $40.03 Laminar 9/24/2007 4,400 $40.04 Laminar 9/24/2007 900 $40.05 Laminar 9/24/2007 1,210 $40.07 Laminar 9/24/2007 3,407 $40.08 Laminar 9/24/2007 100 $40.11 Laminar 9/24/2007 1,310 $40.12 Laminar 9/24/2007 4,363 $40.13 Laminar 9/24/2007 2,800 $40.14 Laminar 9/24/2007 4,566 $40.16 Laminar 9/24/2007 800 $40.17 Laminar 9/24/2007 1,200 $40.18 Laminar 9/24/2007 300 $40.19 Laminar 9/24/2007 500 $40.20 Laminar 9/24/2007 3,500 $40.21 Laminar 9/24/2007 200 $40.22 Laminar 9/24/2007 600 $40.23 Laminar 9/24/2007 5,200 $40.24 Laminar 9/24/2007 4,609 $40.25 Laminar 9/24/2007 1,200 $40.26 Laminar 9/24/2007 700 $40.27 Laminar 9/24/2007 4,400 $40.28 Laminar 9/24/2007 800 $40.29 Laminar 9/24/2007 6,835 $40.30 Laminar 9/24/2007 200 $40.37 Laminar 9/24/2007 200 $40.38 Laminar 9/24/2007 1,700 $40.39 Laminar 9/24/2007 1,900 $40.40 Laminar 9/26/2007 13,800 $40.95 Laminar 9/26/2007 34,354 $40.96 Laminar 9/26/2007 5,100 $40.97 Laminar 9/26/2007 541 $40.98 Laminar 9/26/2007 18,667 $40.99 Item 7. Material to be Filed as Exhibits Exhibit 1 Power of Attorney, granted by David E. Shaw relating to D. E. Shaw & Co., Inc., in favor of the signatories hereto, among others, dated February 24, 2004. Exhibit 2 Power of Attorney, granted by David E. Shaw relating to D. E. Shaw & Co. II, Inc., in favor of the signatories hereto, among others, dated February 24, 2004. SIGNATURE After reasonable inquiry and to the best of their knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete, and correct. Dated:September 26, 2007 D. E. SHAW LAMINAR PORTFOLIOS, L.L.C. By: D. E. SHAW & CO., L.L.C., as Managing Member By: /s/Eric Wepsic Name: Eric Wepsic Title: Managing Director D. E. SHAW SYNOPTIC PORTFOLIOS 2, L.L.C. By: D. E. SHAW & CO., L.L.C., as Managing Member By: /s/Eric Wepsic Name: Eric Wepsic Title: Managing Director D. E. SHAW & CO., L.L.C. By: /s/Eric Wepsic Name: Eric Wepsic Title: Managing Director D. E. SHAW & Co., L.P. By: /s/Eric Wepsic Name: Eric Wepsic Title: Managing Director DAVID E. SHAW By: /s/Eric Wepsic Name: Eric Wepsic Title: Attorney-in-Fact for David E. Shaw
